Tarbeli, J.,
delivered the opinion of the court;
Habeas corpus to release and discharge the plaintiff in error from arrest after conviction, under section 1750 of the Code. Stewart is an attorney at law, holding a license in accordance with the laws of Mississippi. By the act of the legislature, approved April 6, 1874, a tax of $10.00 is levied upon practicing lawyers, as a tax upon privileges, and this is made an amendment to section 1747 of the Code. By section 1750, the exercise of this privilege, without first paying the tax, is made a misdemeanor, and: upon conviction before a justice of the peace or other court of competent jurisdiction, the party violating these- statutes is subjected to fine or imprisonment, or both, in the discretion of the court. The plaintiff in error was prosecuted and convicted before a magistrate, for a violation of the foregoing statutes, and being in the custody of the sheriff, Upon process issued upon such conviction, prayed out the writ of habeas corpus before the Chancellor of the 8th judicial district, who, after hearing the facts and the arguments, remanded the party to the custody of the sheriff. Hence a writ of error. The only question made before the Chancellor, and the only one submitted to this court, is as to the constitutionality of the tax. This question is considered too Well settled to require discussion. This right has been directly exercised by the Bed--eral government, and its equivalent has been practiced by this State ever since its organisation, The same may be said of every other State in the Union. If the tax is inexpedient, or excessive, the remedy is at the ballot box.
Referring, therefore, to the practice of the Bederal and. State governments, including oUr own, and to numerous authorities, the constitutionality of the tax involved, is sustained, without further discussion.
The action of the court below is affirmed.